Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157930(17)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  IN THE MATTER OF                                                                                    Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  THERESA M. BRENNAN, JUDGE                                                                           Megan K. Cavanagh,
                                                                                                                       Justices
  53rd DISTRICT COURT                                              SC: 157930
                                                                   JTC Formal Complaint No. 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

          On order of the Chief Justice, the motion of respondent judge to exceed the page
  limitation for her brief in support of the petition is GRANTED. The 69-page brief
  submitted on May 9, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 10, 2019

                                                                              Clerk